Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-14 and 16-22 are pending in the application. Claims 1, 3-13, 18, 19, 21 and 22 are rejected. Claims 14, 16, 17 and 20 are withdrawn from consideration.

Election/Restrictions
Applicant has confirmed the election with traverse of Group I in the reply filed on December 14th, 2020.  The traversal is on the ground(s) that the PCT application did not require a lack of unity between the original claims and Applicant further refers to MPEP 803 regarding search burden. It is first noted search burden is not a factor under unity of invention practice and furthermore the Examiner is not bound by any decisions or actions taken in the international stage. 
The requirement is still deemed proper and is therefore made FINAL.


Response to Amendment / Argument
The objection to the specification has been withdrawn in view of Applicant’s amendment to the specification. The rejections under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments to the claims.
	Beginning on page 9 of the response filed December 14th, 2020, Applicant traverses the rejection of claims under 35 USC 102(a)(1). Applicant states that “Zsigmond uses heterogenized catalysts.” Applicant argues that such catalysts should not be considered “heterogeneous” as recited in the instant claims. It is first noted that Applicant does not provide a definition in the instant application to state that the catalysts should be classified relative 

    PNG
    media_image1.png
    158
    645
    media_image1.png
    Greyscale

Applicant’s arguments would appear to require assuming that the third embodiment is only describing otherwise heterogenous catalysts are supported on an inert support material. There is no indication to suggest that this distinction was intended or that such an interpretation should be read into the instant claims. See MPEP 2111.01(IV) which states:
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).

In this situation, the terms homogenous and heterogeneous would generally appear to be referring a difference in phase between the catalyst and the remainder of the reaction. Applicant does not provide any indication that the language found in the instant claim is using the term “heterogeneous” to exclude catalysts that would be soluble if unsupported. Applicant points to 

    PNG
    media_image2.png
    209
    698
    media_image2.png
    Greyscale

Even the language above does not rise to the level of a definition since it states “which typically is either” one of two possibilities. 
	Applicant’s argument mainly appears to be that a person having ordinary skill could have used certain terms in a particular way to exclude the subject matter of the prior art; however, there is no indication that Applicant intended for that interpretation or that a person having ordinary skill in the art would necessarily view the instant claims within the terms cited 

    PNG
    media_image3.png
    207
    342
    media_image3.png
    Greyscale

The prior art further states the following on the same page:

    PNG
    media_image4.png
    113
    351
    media_image4.png
    Greyscale

Accordingly, there does not appear a strict usage in the prior art to establish that limitations should be read into the instant claims.
	For these reasons, Applicant’s arguments regarding the rejection under 35 USC 102(a)(1) are not found persuasive.
Beginning on page 10 of the response, Applicant traverses the rejection of claims under 35 USC 103. On pages 10 and 11, Applicant provides general case law citations and presents the first specific traversal on page 11 where Applicant asserts the Gerlach does not address E/Z isomerization. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On pages 11 and 12 of the response, Applicant discusses the weight % of the amine and states the examples of Gerlach do not correspond to the 
On page 12 of the response, Applicant refers to Example 8 for an alleged demonstration of improvements. The cited example, however, would appear to be extremely narrow in the scope it would support. MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

In this situation, it is unclear if such an observation would be expected across, for instance, the entire range of substrates and/or the entire range of heterogeneous catalysts. The same issue would exist with respect to the Applicant’s discussion of comparative examples 1 and 2 and example 6 on pages 12 and 13. See also the discussion of MPEP 716.02(e) regarding the fact that Applicant states comparative examples 1 and 2 are not direct comparisons to example 6.
	On page 13 of the response, Applicant describes an alleged comparison to the disclosure of Gerlach. MPEP 716.02(e) notes:
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).

In this situation, only arguments of counsel have been presented as support for why Example 8 should be considered an appropriate comparison for demonstrations of unexpected results. Regardless and as noted above, the instantly claimed demonstrations would appear to only represent a small fraction of embodiments instantly claimed relative to the disclosure of the prior art that would encompass hydrogenations of a wide variety of α,β-unsaturated aldehydes and where the instantly tested examples appear to contain majority neral but where the prior art used 1:1 mixtures of neral and geranial.
	On page 13 of the response, Applicant discusses comparative example 3 relative to the prior art; however, for similar reasons above it is unclear why comparative example 3 should serve as the basis for comparison when the prior art provided a procedure with, for instance, citral having an E/Z of about 1, a different amount of catalyst, etc.
	For these reasons, Applicant’s arguments are not found persuasive and the rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zsigmond et al. Journal of Catalysis 2004, 227, 428-435.
The prior art teaches the following method on pages 429 and 430:

    PNG
    media_image5.png
    104
    515
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    255
    516
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    49
    331
    media_image7.png
    Greyscale

The prior art teaches hydrogenation of trans-cinnamaldehyde that would read on formula (I) and (II) where R2 and R3 are hydrogen and R1 is aryl and crotonaldehyde that would read on formula (I) and (II) where R2 and R2 are hydrogen and R1 is methyl. Furthermore, the prior art does not teach the presence of any mixtures of starting materials such that hydrogenation either substance would meet the limitation of 75 % by weight. The prior art teaches . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-13, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,101,824 by Gerlach et al. in view of Zsigmond et al. Journal of Catalysis 2004, 227, 428-435.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Gerlach et al. teach the preparation of heterogeneous catalysts containing ruthenium and iron supported on carbon (see claim 1, column 1) where the catalyst would meet the limitation of instant claims 1-4. The prior art further teaches the hydrogenation of carbonyl compounds (claim 11, column 10) including citral (claim 13 of the prior art) which would read on instant 

    PNG
    media_image8.png
    274
    632
    media_image8.png
    Greyscale

The prior art teaches the use of a tertiary amine (trimethylamine, which is embraced by instant claim 6 and is recited in instant claim 18). 
Regarding the instant limitation of “an educt composition,” the prior art is silent on the source of the starting material. The instant claim language; however, does not recite any active method steps regarding how the composition is obtained, i.e. the instant claims appear to contain a product-by-process limitation within a method. See MPEP 2113(I) where product-by-process limitations do not serve to distinguish subject matter from the same material produced by another method. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach an explicit example where the tertiary amine is used in an amount ranging from 0.0001 to 0.7 % by weight based on the total amount of the liquid reaction mixture. Furthermore, the instant claims would appear to require a starting material that is not a 50:50 mixture as in the prior art example above. Additional limitations of dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the weight ratio of the amine, the prior art teaches the following in column 5:

    PNG
    media_image9.png
    141
    627
    media_image9.png
    Greyscale

Regarding amounts, the prior art teaches the following in column 5:

    PNG
    media_image10.png
    83
    628
    media_image10.png
    Greyscale

In the example above, the prior art teaches the presence of a liquid solvent at ~ 25% by weight relative to the liquid reaction mixture. For the preferred range of amine, the lower limit would correspond to roughly the upper limit of instant claim 1. Even assuming that the preferred range were treated as a strict disclosure, MPEP 2144.05(I) notes: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” Regardless, MPEP 2123(II) notes: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” The relative amount of the various components including the carbonyl, amine and solvent would appear to variables that would be subject to routine optimization. See MPEP 2144.05(II). Furthermore, a person having ordinary skill in the art would have been familiar with reactions where varying amounts of amine have been used. Zsigmond et al. teach the following method on pages 429 and 430:

    PNG
    media_image5.png
    104
    515
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    255
    516
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    49
    331
    media_image7.png
    Greyscale

The prior art teaches hydrogenation of trans-cinnamaldehyde that would read on formula (I) and (II) where R2 and R3 are hydrogen and R1 is aryl and crotonaldehyde that would read on formula (I) and (II) where R2 and R2 are hydrogen and R1 is methyl. Furthermore, the prior art does not teach the presence of any mixtures of starting materials such that hydrogenation either substance would meet the limitation of 75 % by weight. The prior art teaches the use of heterogenous catalysts ruthenium catalysts supported on an insert support (as embraced by claim 3) along with triethylamine (as embraced by claim 6). The prior art teaches the use of 3 mL of ethanol (~2.4 g) and 6 µL of triethylamine (~0.0044 g) which would correspond to a percentage of ~0.18 % by weight and would further by embraced by claim 5 and 22. Accordingly, a person having ordinary skill in the art in seeking to optimize the relative amount of amine would have been motivated to test amounts outside, including below, those disclosed in the primary reference as embraced by instant claims 5 and 18.
Regarding the limitation directed at least 75% by weight of an aldehyde and further regarding instant claims 8-13 and 19, the primary reference generally teaches in column 10, claim 12 that the carbonyl compound being reduced is α,β-unsaturated and where the examples teach using a mixture of prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art. Accordingly since the claims of the patent do not strictly require mixtures to be required, a person having ordinary skill in the art would expect hydrogenation of the individual isomers of citral as embraced by instant claims 8-10 and 19 would operate in the patented process. Regarding dependent claim 11 that recites properties of the product excluding the hydrogenation product of the opposite isomer, MPEP 2145(II) discusses additional advantages notes the following: "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this situation, the prior art teaches hydrogenation and notes (column 1) “for the selective liquid hydrogenation of carbonyl compounds to give the corresponding alcohols” where there would not appear to be any suggestion in the prior art that a person having ordinary skill in the art in hydrogenating, for instance, neral would expect to isomerize the olefinic double bond to any substantial degree. Regarding instant claims 12, 13, 19 and 21, the same rationale would apply where Table 1 in columns 7 and 8 of the prior art teaches the presence of citronellol and residues in less than 10% total such that even minor manipulations would appear to result in products having the instantly claimed levels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626